 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   Benita Ann McCord,             )               SACV 18-01022 JVS (DFMx)
                                    )
11                                  )               ORDER OF DISMISSAL UPON
                  Plaintiff,        )
12                                  )               SETTLEMENT OF CASE
          v.                        )
13                                  )
     Petsmart, Inc., et al.,        )
14                                  )
                                    )
15                Defendant(s).     )
                                    )
16   ______________________________ )
17
18         The Court having been advised by the counsel for the parties that the above-
19   entitled action has been settled,
20         IT IS ORDERED that this action be and is hereby dismissed in its entirety
21   without prejudice to the right, upon good cause being shown within 120 days, to
22   reopen the action if settlement is not consummated.
23
24   DATED: January 3, 2019                      ___________________________
25                                                   James V. Selna
26                                               United States District Judge
27
28
